Douglas, J.,
concurring in part and dissenting in part. I concur in the judgment of thé majority in the issuing of a writ. I dissent with regard to the denial, by the majority, of attorney fees to the relator. Once again the majority uses the wrong standard with regard to the entitlement to attorney fees of a successful relator in a mandamus action brought pursuant to R.C. 149.43. It is hard to conceive what might not fit into the amorphous, subjective standard of “reasonable basis to believe” and/or “ public benefit.” Attorney fees should be awarded.
Resnick and F.E. Sweeney, JJ., concur in the foregoing opinion.